DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on January 31, 2022.  Claims 10-21 are now pending in the present application. This Action is made FINAL.	
Specification
2.	The amendments to the specification regarding the title received on January 31, 2022.  These amendments to the title are accepted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Astrom et al. (U.S. Patent Application Publication # 2020/0205095 A1) in view of the R1-1715145 document (“WF on Network Assisted SS Block Repetition”, 21st-25th August 2017).
Regarding claim 10, Astrom et al. teach a base station apparatus (Fig.11 @ 1000, 1000a, 1001a) configured to communicate with a terminal apparatus (Fig.11 @ 1010), the base station apparatus (Fig.11 @ 1000, 1000a, and 1001a) comprising: 
radio resource control circuitry (Fig.11 @ 1002) configured to configure a plurality of resources for transmitting a plurality of synchronization signal blocks (SSBs) (Fig.11 @ 1002 and Fig.4 @ 100, 110, 115), 
the plurality of  SSBs including at least a first SSB and a second SSB (Fig(s).1, 3, and 6-7 show an SSB comprising of one or more synchronization signals.); and 
transmission circuitry (Fig.11 @ 1001) configured to transmit the SSBs in an unlicensed band (read as “transmits 120 the synchronisation signal in a synchronisation signal block, SSB, …”(Fig.11 @ 1001 and Fig.4 @ 120; Paragraph [0065]) Also, “The interpretation of the configuration--or configuration indication--may depend on external factors, e.g., carrier frequency, licensed /unlicensed operation, etc. For  …” (Fig.4 @ 120; Paragraph [0068])), 
wherein:
 the first SSB comprises a first primary synchronization signal (PSS), a first secondary synchronization signal (SSS), and a first physical broadcast channel (PBCH) (Fig(s).1, 3, and 7),
the second SSB comprises a second PSS, a second SSS, and a second PBCH (Fig(s).1, 3, and 7), and
the transmission circuitry is further configured to transmit first information associated with a quasi-co location (QCL) between the plurality of SSBs (read as other SSB configuration parameters (Fig.4 @ 120; and Fig.11 @ 1001; Paragraph(s) [0078]-[0079]); For example,  “quasi-co-location (QCL) of PSS and other parts of SSB (or not)--used to distinguish single frequency network (SFN) or conventional transmission of PSS” (Fig.4 @ 120; Paragraph [0079])),
However, Astrom et al. fail to explicitly teach a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window,
the SSBs within the predetermined transmission window,
The R1-1715145 document teach a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window (read as “NR should support network indication of SS burst set periodicity and information to ”(page 2)),
the SSBs within the predetermined transmission window (read as time window for NR-SS detection (page 2) For example, “In case that one SS burst set periodicity and one information regarding timing/duration are indicated, UE assumes the periodicity and timing/duration for all cells on the same carrier”(Page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a SS burst set periodicity and information to derive measurement timing/duration as taught by the R1-1715145 document with the gNB as taught by Astrom et al. for the purpose of enhancing access procedures based on resource allocation by devices in an NR network.
Regarding claim 15, Astrom et al. teach a terminal apparatus (Fig.11 @ 1010) configured to communicate with a base station apparatus (Fig.11 @ 1000, 1000a, 1001a), 
the terminal apparatus (Fig.11 @ 1010) comprising: 
reception circuitry configured to receive a plurality of synchronization signal blocks (SSBs) in an unlicensed band (read as “the UE side comprises searching 200 the received signal for several possible predetermined PSS sequences, i.e. receiving 200 a synchronisation signal, detecting one of these sequences,…”(Fig.11 @ 1011 and Fig.5 @ 200; Paragraph [0200]) Also, “The interpretation of the configuration--or configuration indication--may depend on external factors, e.g., carrier frequency, licensed /unlicensed operation, etc. For example, for  …”(Paragraph [0068])), 
the plurality of  SSBs including at least a first SSB and a second SSB (Fig(s).1, 3, and 6-7 show an SSB comprising of one or more synchronization signals.);
wherein:
the first SSB comprises a first primary synchronization signal (PSS), a first secondary synchronization signal (SSS), and a first physical broadcast channel (PBCH) (Fig(s).1, 3, and 7),
the second SSB comprises a second PSS, a second SSS, and a second PBCH (Fig(s).1, 3, and 7), and 
the reception circuitry is further configured to receive first information associated with a quasi-co location (QCL) between the plurality of SSBs (read as other SSB configuration parameters (Fig.11 @ 1001; Paragraph(s) [0078]-[0079]); For example,  “quasi-co-location (QCL) of PSS and other parts of SSB (or not)--used to distinguish single frequency network (SFN) or conventional transmission of PSS”(Paragraph [0079])), 
However, Astrom et al. fail to explicitly teach a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window
the SSBs being transmitted by using a plurality of resources within the predetermined transmission window,
The R1-1715145 document teach a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window (read as “NR should support network indication of SS burst set periodicity and information to ” (page 2)),
the SSBs being transmitted by using a plurality of resources within the predetermined transmission window (read as “In case that one SS burst set periodicity and one information regarding timing/duration are indicated, UE assumes the periodicity and timing/duration for all cells on the same carrier”(Page 2)),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and sending a SS burst set periodicity and information to derive measurement timing/duration as taught by the R1-1715145 document with the communication device as taught by Astrom et al. for the purpose of enhancing access procedures based on resource allocation by devices in an NR network.
Regarding claim 20, Astrom et al. teach a communication method (Fig.4) for a base station apparatus (Fig.11 @ 1000, 1000a, 1001a) configured to communicate with a terminal apparatus (Fig.11 @ 1010), 
the communication method (Fig.4) comprising: 
configuring a plurality of resources for transmitting a plurality of synchronization signal blocks (SSBs) (Fig.11 @ 1002 and Fig.4 @ 100, 110, 115),
the plurality of  SSBs including at least a first SSB and a second SSB (Fig(s).1, 3, and 6-7 show an SSB comprising of one or more synchronization signals.); and
transmitting the SSBs in an unlicensed band (read as “transmits 120 the synchronisation signal in a synchronisation signal block, SSB, ”(Fig.4 @ 120 and Fig.11 @ 1001; Paragraph [0065]) Also, “The interpretation of the configuration--or configuration indication--may depend on external factors, e.g., carrier frequency, licensed /unlicensed operation, etc. For example, for an unlicensed band, a certain PSS sequence may imply one configuration, …”(Fig.4 @ 120; Paragraph [0068])), 
wherein:
the first SSB comprises a first primary synchronization signal (PSS), a first secondary synchronization signal (SSS), and a first physical broadcast channel (PBCH) (Fig(s).1, 3, and 7),
the second SSB comprises a second PSS, a second SSS, and a second PBCH (Fig(s).1, 3, and 7), and
transmitting first information associated with a quasi-co location (QCL) between the plurality of SSBs (read as other SSB configuration parameters (Fig.4 @ 120 and Fig.11 @ 1001; Paragraph(s) [0078]-[0079]); For example,  “quasi-co-location (QCL) of PSS and other parts of SSB (or not)--used to distinguish single frequency network (SFN) or conventional transmission of PSS” (Fig.4 @ 120; Paragraph [0079])), 
However, Astrom et al. fail to explicitly teach a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window,
the SSBs within the predetermined transmission window.
The R1-1715145 document teach a method wherein a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window (read as “NR should support network indication of SS burst set periodicity and ”(page 2)),
the SSBs within the predetermined transmission window (read as time window for NR-SS detection (page 2); For example,  “In case that one SS burst set periodicity and one information regarding timing/duration are indicated, UE assumes the periodicity and timing/duration for all cells on the same carrier”(Page 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a SS burst set periodicity and information to derive measurement timing/duration as taught by the R1-1715145 document with the gNB as taught by Astrom et al. for the purpose of enhancing access procedures based on resource allocation by devices in an NR network.
Regarding claim 21, Astrom et al. teach a communication method (Fig.5) for a terminal apparatus (Fig.11 @ 1010) configured to communicate with a base station apparatus (Fig.11 @ 1000, 1000a, 1001a), 
the communication method comprising: 
receiving a plurality of synchronization signal blocks (SSBs) in an unlicensed band (read as “the UE side comprises searching 200 the received signal for several possible predetermined PSS sequences, i.e. receiving 200 a synchronisation signal, detecting one of these sequences,…” (Fig.5 @ 200 and Fig.11 @ 1011; Paragraph [0200]) Also, “The interpretation of the configuration--or configuration indication--may depend on external factors, e.g., carrier frequency, licensed /unlicensed operation,  …”(Paragraph [0068])),
the plurality of  SSBs including at least a first SSB and a second SSB (Fig(s).1, 3, and 6-7 show an SSB comprising of one or more synchronization signals.);
wherein:
the first SSB comprises a first primary synchronization signal (PSS), a first secondary synchronization signal (SSS), and a first physical broadcast channel (PBCH) (Fig(s).1, 3, and 7),
the second SSB comprises a second PSS, a second SSS, and a second PBCH (Fig(s).1, 3, and 7), and
receiving first information associated with a quasi-co location (QCL) between the plurality of SSBs is received (read as other SSB configuration parameters (Fig.5 @ 200 and Fig.11 @ 1001; Paragraph(s) [0078]-[0079]); For example,  “quasi-co-location (QCL) of PSS and other parts of SSB (or not)--used to distinguish single frequency network (SFN) or conventional transmission of PSS” (Fig.5 @ 200; Paragraph [0079])), 
However, Astrom et al. fail to explicitly teach a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window
the SSBs being transmitted by using a plurality of resources within the predetermined transmission window,
the plurality of SSBs being transmitted in the predetermined transmission window. 
The R1-1715145 document teach a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window (read as “NR should support ” (page 2)),
the SSBs being transmitted by using a plurality of resources within the predetermined transmission window (read as “In case that one SS burst set periodicity and one information regarding timing/duration are indicated, UE assumes the periodicity and timing/duration for all cells on the same carrier”(Page 2)),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and sending a SS burst set periodicity and information to derive measurement timing/duration as taught by the R1-1715145 document with the communication device as taught by 
Regarding claim 11, and as applied to claim 10 above, Astrom et al., as modified by the R1-1715145 document, teach a base station apparatus (Fig(s).5 and 11; Paragraph [0008]) wherein the transmission circuitry is further configured to: 
transmit second information indicating a size of the predetermined transmission window (read as other SSB configuration parameters (Fig.11 @ 1001; Paragraph(s) [0078]-[0085])), and 
transmit third information indicating a periodicity (read as other SSB configuration parameters (Fig.11 @ 1001; Paragraph(s) [0078]-[0085])),
the periodicity being configured for the predetermined transmission window. (read as “the recurrence interval of the same beam in a sweep is preferably fixed, irrespective of whether the SS Burst Set consists of ” (Fig(s).1-3 and 6-7; Paragraph [0059]))
Regarding claim 16, and as applied to claim 15 above, Astrom et al., as modified by the R1-1715145 document, teach a terminal apparatus (Fig(s).5 and 11; Paragraph [0019]) wherein the reception circuitry is configured to 
receive second information indicating a size of the predetermined transmission window (read as other SSB configuration parameters (Fig.11 @ 1001; Paragraph(s) [0078]-[0085])) and 
receive third information indicating a periodicity (read as other SSB configuration parameters (Fig.11 @ 1001; Paragraph(s) [0078]-[0085])), 
the periodicity being configured for the predetermined transmission window. (read as “the recurrence interval of the same beam in a sweep is preferably fixed, irrespective of whether the SS Burst Set consists of multiple or a single SS Burst. This fixed recurrence interval may for example be 10 ms or 20 ms.” (Fig(s).1-3 and 6-7; Paragraph [0059]))
Regarding claims 12 and 17, and as applied to claims 10 and 15 above, Astrom et al., as modified by the R1-1715145 document, teach a base station apparatus (Fig(s).5 and 11; Paragraph [0008]) and apparatus (Fig(s).5 and 11; Paragraph [0019]) wherein the first information indicates a quantity of blocks of the plurality of SSBs that the terminal apparatus assumes to be transmitted within the predetermined transmission window. 
Regarding claim 13, and as applied to claim 10 above, Astrom et al., as modified by the R1-1715145 document, teach a base station apparatus (Fig(s).5 and 11; Paragraph [0008]) 
in a case that a first remainder obtained by dividing a first index by a first predetermined value is equal to a second remainder obtained by dividing a second index by a second predetermined value (Fig.4 @ 100), 
the transmission circuitry is further configured to transmit the plurality of SSBs by applying the Page 2 of 6Attorney Docket No.: US82137 QCL to the first SSB and the second SSB in which the first remainder and the second remainder correspond to the first SSB and the second SSB, respectively. (Fig.4 @ 120; Fig.11 @ 1001)
Regarding claim 18, and as applied to claim 15 above, Astrom et al., as modified by the R1-1715145 document, teach a terminal apparatus (Fig(s).5 and 11; Paragraph [0019]), 
in a case that a first remainder obtained by dividing a first index by a first predetermined value is equal to a second remainder obtained by dividing a second index by a second predetermined Page 3 of 6Attorney Docket No.: US82137 value (Fig.5 @ 210), 
the reception circuitry is further configured to receive the plurality of SSBs, the plurality of SSBs being transmitted by applying the QCL to the first SSB and the second 
Regarding claim 14, and as applied to claim 10 above, Astrom et al., as modified by the R1-1715145 document, teach a base station apparatus (Fig(s).5 and 11; Paragraph [0008]) wherein the transmission circuitry is configured to transmit the plurality of SSBs within the predetermined transmission window by applying a same transmission coding. (Fig.4 @ 120; Fig.11 @ 1001)
Regarding claim 19, and as applied to claim 15 above, Astrom et al., as modified by the R1-1715145 document, teach a terminal apparatus (Fig(s).5 and 11; Paragraph [0019]) wherein the reception circuitry is configured to receive the plurality of SSBs within the predetermined transmission window by applying a same transmission coding. (Fig.5 @ 220; Fig.11 @ 1011)
Response to Arguments
4.       Applicant’s arguments filed on January 31, 2022 with respect to claim(s) 1, 15, and 20-21 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) Astrom et al. (U.S. Patent Application Publication # 2020/0205095 A1) does address the new amended limitation set forth within independent claim(s) 1, 15, and 20-21. 
Astrom et al. teach an SSB comprising of one or more synchronization signals. (Fig(s).1, 3, and 6-7)
Therefore, new rejections have been formulated to address the limitations as set forth in independent claim(s) 1, 15, and 20-21 rendering the applicant’s amendments filed on January 31, 2022 moot.
CONCLUSION
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Reial et al. (U.S. Patent Application Publication # 2020/0053673 A1) teach “tight network synchronisation, by relying on the SSB (PSS/SSS) from the same TRP, generally an SSB that is QCL with the CSI-RS, or any other assumption.”(Paragraph [0063])
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 8, 2022